Wagner, Judge,
delivered the opinion of the court.
Prior to the 15th day of February, 1865, the salary of the Attorney General of this State was fixed by law at fifteen hundred dollars per annum. By an act approved on the said 15th day of February, it was raised to the sum of three thousand dollars, which said act by its terms was in force and took effect from and after its passage. (Laws 1865, p. 124.) It is contended that by virtue of the words “ annual salary,” therein used, the increased salary should commence on the first of January preceding, being the beginning of the quarter of that year.
There is no just or reasonable rule of interpretation *70wliich will warrant such a conclusion. By our general law, acts take effect ninety days after their approval, unless a different time be designated in the act itself. The Legislature in this instance fixed the time at which the law should go into force, and it will not be presumed that they meant any other or different time. There is no room left here for construction ; there is neither ambiguity nor obscurity in the act. It will always be intended that the law-making power use words in their usual and proper signification; hence courts will not deviate from the common usage of the words, unless it is made clearly to appear that they were intended in a different sense, or there be good and substantial reasons for affixing a different meaning to them. The language employed in the act is clear and explicit, and to make it relate back and cover the previous period, before it took effect, would be to violate and torture the ordinary meaning of words. Had the Legislature intended that the increased salary should commence from the beginning of the year, they would have said so when fixing the period at which time the act should go into operation. As they did not see fit and proper to do so, there is no warrant for giving it a different meaning than that expressed therein.
The relator is entitled to salary at the rate of fifteen hundred dollars annually, till the 15th day of February, 1865, and at the rate of three thousand dollars thereafter.
With the concurrence of the other judges,
the mandamus is refused.